

116 S1254 IS: Stop for School Buses Act of 2019
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1254IN THE SENATE OF THE UNITED STATESApril 30, 2019Mr. Young (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to review and report on certain laws, safety measures,
			 and technologies relating to the illegal passing of school buses, and for
 other purposes.1.Short titleThis Act may be cited as the Stop for School Buses Act of 2019.2.DefinitionsIn this Act:(1)DepartmentThe term Department means the Department of Transportation.(2)SecretaryThe term Secretary means the Secretary of Transportation.3.Review of laws, safety measures, and technologies(a)Review of illegal passing laws(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall prepare a report that—(A)identifies and describes all illegal passing laws in each State relating to school buses, including—(i)the level of enforcement of those laws;(ii)the penalties associated with those laws;(iii)any issues relating to the enforcement of those laws; and(iv)the effectiveness of those laws;(B)reviews existing State laws that may inhibit the effectiveness of safety countermeasures in school bus loading zones, such as—(i)laws that require the face of a driver to be visible in an image captured by a camera if enforcement action is to be taken based on that image;(ii)laws that may reduce stop-arm camera effectiveness;(iii)the need for a law enforcement officer to witness an event for enforcement action to be taken; and(iv)the lack of primary enforcement for texting and driving;(C)evaluates the methods used by each State to review, document, and report to law enforcement school bus stop-arm violations; and(D)recommends best practices relating to the most effective approaches to address the illegal passing of school buses.(2)PublicationThe report under paragraph (1) shall be made publicly available on the website of the Department.(b)Public safety messaging campaign(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and implement a public safety messaging campaign that uses public safety media messages, posters, digital media messages, and other media messages distributed to States, State departments of motor vehicles, schools, and other public outlets—(A)to highlight the importance of addressing the illegal passing of school buses; and(B)to educate students and the public on the safe loading and unloading of schools buses.(2)ConsultationIn carrying out paragraph (1), the Secretary shall consult with—(A)representatives of the school bus industry from the public and private sectors; and(B)States.(3)UpdatesThe Secretary shall periodically update the materials used in the campaign under paragraph (1).(c)Review of technologies(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall review and evaluate the effectiveness of various technologies for enhancing school bus safety, including technologies such as—(A)cameras;(B)audible warning systems; and(C)enhanced lighting.(2)RequirementsThe review under paragraph (1)—(A)shall include—(i)an evaluation of—(I)the costs of acquiring and operating new equipment; and(II)the potential impact of that equipment on overall school bus ridership;(ii)an evaluation of the impact of advanced technologies on school bus loading zone safety; and(iii)an evaluation of the effectiveness of school bus lighting systems at clearly communicating to surrounding drivers the appropriate actions those drivers should take; and(B)may include—(i)an evaluation of any technological solutions that may enhance school bus safety outside of the school bus loading zone; and(ii)a pilot program to test any technologies in school bus service.(3)ConsultationIn carrying out the review under paragraph (1), the Secretary shall consult with—(A)manufacturers of school buses;(B)manufacturers of various technologies that may enhance school bus safety; and(C)school bus industry representatives.(4)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department.(d)Review of driver education materials(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)review driver education materials in all States to determine whether and how illegal passing of school buses is addressed in those driver education materials, including—(i)manuals;(ii)testing for noncommercial driver’s licenses; and(iii)road tests; and(B)make recommendations on how States can improve education about the illegal passing of school buses, particularly for new drivers.(2)ConsultationIn carrying out paragraph (1), the Secretary shall consult with—(A)school bus industry representatives;(B)States;(C)the chief executive officer of the department of transportation of each State; and(D)other appropriate motor vehicle experts.(3)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department.(e)Review of other safety issues(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall research and prepare a report on the connections between the illegal passing of school buses and other safety issues, including issues such as—(A)distracted driving;(B)morning darkness;(C)illumination and reach of vehicle headlights;(D)speed limits; and(E)the locations of school bus stops in rural areas.(2)PublicationThe Secretary shall make the report under paragraph (1) publicly available on the website of the Department.